T isDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on March 31, 2021, after Final Rejection in the Final Office Action of December 31, 2020 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on March 31, 2021, which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “RESPONSE TO FINAL OFFICE ACTION” filed on March 31, 2021 (“Amendment”) as the submission for the RCE. 
Status of Claims
Claims 1, 14, 16 & 21-24 have been currently amended, and claim 13 has been previously cancelled. As a result, the 35 U.S.C. 112(b) rejection of claims 1-12 & 14-24 made in the NFOA have been withdrawn as overcome. Thus, claims 1-12 & 14-24 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-12 & 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims are either directed to a system for managing enhanced market updates in an electronic trading venue (independent claim 1) or a computer-implemented method for managing enhanced market updates, in an electronic trading venue (independent claim 16), which each constitute at least one of the statutory categories of invention.
Step 2A, Prong One: The Examiner has identified independent “computer-implemented method” claim 16 as the claim that represents the claimed invention for analysis and is similar to independent “system” claim 1. The claims recite a method for incentivizing submission of competitive maker orders in an electronic trading venue, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity, such as: “transmitting…at a first frequency, market data update information from [a] matching [entity] to one or more market data distributors, wherein the one or more market data distributors include at least a first market data distributor, and wherein the market data update information reflects a state of an order book at a given time; generating, by the first market data distributor, at a second frequency less than the first frequency, periodic market data updates, the periodic market data updates including at least a first market data update based on first market data update information available to the first market data distributor at a first time and a second market data update based on second market data update information available to the first market data distributor at a second time, wherein a time between the first time and the second time is based on the second frequency; receiving, by the first market data distributor, a login from a first market participant to the first market data distributor; establishing, by the first market data distributor, a market data update session with the first market participant in response to the login; storing…a log of market data update sessions that associates individual market participants with a given market data update session; transmitting, from the first market data distributor, the periodic market data updates to market participants in which the first market data distributor is in communication, wherein the market participants include at least the first market participant, and wherein the first market data distributor provides the periodic market data updates to the first market participant via the market data update session; establishing…one or more order sessions with the one or more of the market participants; receiving, via the…order sessions, market orders from one or more of the market participants, wherein the market orders include at least a competitive maker order relating to a first instrument; determining…that the first market participant to which the first market data distributor provides market data updates submitted the competitive maker order based on a unique identifier associated with the first market participant included within the competitive maker order, wherein the competitive maker order was submitted via the one or more order sessions, and the one or more order sessions comprise a different session from the market data update session; determining that the competitive maker order submitted by the first market participant qualifies as a first triggering event to provide the first market participant enhanced market data updates; generating, by the first market data distributor, based on the determination of the first triggering event, an enhanced market data update for the first market participant, but not for at least one other market participant that has not submitted a second competitive maker order; identifying, by the first market data distributor, the market data update session associated with the first market participant from the log via which the periodic market data updates are provided based on the unique identifier; and transmitting, by the first market data distributor, the enhanced market data update to…the first market participant, wherein the first market data distributor provides the enhanced market data update to the first market participant via the identified market data update session, and wherein the first market data distributor does not transmit the enhanced market data update to a device of the at least one other market participant, wherein, after determining that the first market participant has submitted the competitive maker order…determin[ing] a first time period to wait measured between the determination that the first market participant has submitted the competitive maker order and the transmitting of the enhanced market data update to the device of the first market participant, and to wait the first amount of time prior to transmitting the enhanced market data update to…the first market participant”, which also are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of managing the transmission of enhanced market updates based on triggering events such as whether certain market participants have submitted competitive maker orders and also based on specific wait times. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claims 1 & 16 recite an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a computer system having one or more physical processors, interacting with a matching engine, devices of market participants including a device of the first market participant as well as a device of the at least one other market participant, and at least one order gateway, which refer to generic computing components and/or tools (e.g., software for the matching engine and/or order gateway) used by the generic computing components, to perform all the steps. A plain reading of FIGS. 1-2 as well as their associated descriptions in paragraphs [029]-[035], [078]-[080] of Applicant’s Specification reveals that the above listed components can be a general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps. Spec., paras. [080] (“Regardless of its particular implementation or configuration, ETV 110 may include one or more processors 212 (also interchangeably referred to herein as processors 212, processor(s) 212, or processor 212 for convenience)…Processors 212 may be programmed by one or more computer program instructions…As used herein, for convenience, the various instructions will be described as performing an operation, when, in fact, the various instructions program the processors 212 (and ETV 110) to perform the operation.”). Hence, the additional elements of the computer system having the one or more physical processors, the matching engine, the devices of market participants including the device of the first market participant as well as the device of the at least one other market participant, and the at least one order gateway are all generic computing components suitably programmed to perform their respective functions, and are also recited at a high-level of generality, e.g., as generic processors, systems, engines, devices, databases, and networks performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018 (“Vanda Memo”)); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Furthermore, in addition to the additional elements or generic computing components of the computer system having the one or more physical processors, the matching engine, the devices of market participants including the device of the first market participant as well as the device of the at least one other market participant, and the at least one order gateway of independent claim 16, independent claim 1 further contains the additional generic computing elements of: a system.
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system (claim 16) having the one or more physical processors (claims 1 & 16), the matching engine (claims 1 & 16), the devices of market participants including the device of the first market participant as well as the device of the at least one other market participant (claims 1 & 16), the at least one order gateway (claims 1 & 16) and the system (claim 1) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. See, e.g., Apps. Spec. paras. [029]-[035], [078]-[080]. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 16 is not patent eligible, nor is independent claim 1 based on similar reasoning and rationale.
Dependent claims 2-12, 14-15 & 17-24 when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 17, the limitations of “The system of claim 1, wherein to generate the periodic market data updates, the computer system is further programmed to: initiate, by the first market data distributor, an electronic timer each time a market data update is generated or transmitted, wherein the periodic market data updates are generated based on the electronic timer and the second frequency” (claim 2) and “The method of claim 16, wherein generating the periodic market data updates comprises: initiating, by the first market data distributor, an electronic timer each time a market data update is generated or transmitted, wherein the periodic market data updates are generated based on the electronic timer and the second frequency” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe an additional generic computing component known as “an electronic timer” (see Apps.’ Spec. para. [018]) and also describe further steps performed (e.g. an initiating step) in a method for incentivizing submission of competitive maker orders in an electronic trading venue. 
In claims 3 & 18, the limitations of: “The system of claim 1, wherein to generate the periodic market data updates, the computer system is further programmed to: generate and transmit, from the matching engine, periodically at the second frequency, a multicast message to each of the one or more market data distributors, the multicast message instructing each of the one or more market data distributors to provide a market data update to each device of each market participant to which it is in communication, wherein the periodic market data updates are generated by the first market data distributor in response to receipt of the multicast message from the matching engine” (claim 3) and “The method of claim 16, wherein generating the periodic market data updates comprises: generating and transmitting, from the matching engine, periodically at the second frequency, a multicast message to each of the one or more market data distributors, the multicast message instructing each of the one or more market data distributors to provide a market data update to each device of each market participant to which it is in communication, wherein the periodic market data updates are generated by the first market data distributor in response to receipt of the multicast message from the matching engine” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe an additional generic computing component known as a multicast message and further steps (e.g., a generating and transmitting step) performed in a method for incentivizing submission of competitive maker orders in an electronic trading venue. 
In claims 4 & 19, the limitations: “The system of claim 3, wherein the first market participant is determined to have submitted the competitive maker order by the matching engine, and wherein the computer system is further programmed to: transmit, by the matching engine, an enhanced data update message distinct from any multicast message, to the one or more market data distributors, the enhanced data update message identifying the first market participant and indicating that the first market participant should be provided with the enhanced market data update” (claim 4) and “The method of claim 18, wherein the first market participant is determined to have submitted the competitive maker order by the matching engine, and wherein the method further comprising: transmitting, by the matching engine, an enhanced data update message distinct from any multicast message, to the one or more market data distributors, the enhanced data update message identifying the first market participant and indicating that the first market participant should be provided with the enhanced market data update” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe an additional generic computing component known as an enhanced data update message distinct from any multicast message (as well as multicast messages themselves) and further describe the first market participant and also describe further steps (transmitting steps) performed in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claims 5 & 20, the limitations: “The system of claim 4, wherein the enhanced market data update comprises a market data update that is provided at a frequency greater than the second frequency, wherein in response to receipt of the enhanced data update message from the matching engine, the first market data distributor generates a third market data update based on market data update information available to it at a third time after the first time and before the second time” (claim 5) and “The method of claim 19, wherein the enhanced market data update comprises a market data update that is provided at a frequency greater than the second frequency, wherein in response to receipt of the enhanced data update message from the matching engine, the first market data distributor generates a third market data update based on market data update information available to it at a third time after the first time and before the second time” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the enhanced market data update and actions taken by the first market data distributor in response to receipt of the enhanced data update message from the matching engine in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claim 6, the limitations: “The system of claim 4, wherein the enhanced data update message comprises a market data update that includes additional information not included in a given market data update provided to the at least one other market participant”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the enhanced data message in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claim 7, the limitations: “The system of claim 6, wherein the additional information comprises at least one of: information showing all trades, information showing additional order depth, or information that shows market by order instead of market by price”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional information in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claim 8, the limitations: “The system of claim 4, wherein the enhanced data update message is transmitted from the matching engine together with a given multicast message or separate from any multicast message”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing components of a given multicast message or any multicast message and further describe how the enhanced data update message is transmitted in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claim 9, the limitations: “The system of claim 3, wherein the computer system is further programmed to: transmit, from the matching engine, a cease message to the first market data distributor, the cease message identifying the first market participant and indicating that the first market participant should no longer receive enhanced market updates; and in response to receipt of the cease message, terminate, by the first market data distributor, transmission of further enhanced market data updates to the first market participant”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe an additional generic computing component know as a cease message and further steps (e.g., transmitting and in response to receipt steps) performed in a method for incentivizing submission of competitive maker orders in an electronic trading venue. 
In claim 10, the limitations: “The system of claim 1, wherein the first market participant is determined, by the first market data distributor, to have submitted the competitive maker order, and wherein the enhanced market data update comprises a market data update that is provided at a frequency greater than the second frequency, the computer system further programmed to: in response to the determination that the first market participant submitted the competitive maker order, the first market data distributor generates a third market data update based on market data update information available to it at a third time after the first time and before the second time”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe actions taken by the first market participant, further describe the enhanced market data update and describe further steps (e.g., generating steps performed by the first market data distributor in response to a determination that the first market participant submitted the competitive maker order) performed in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claim 11, the limitations: “The system of claim 1, wherein the first market participant is determined, by the first market data distributor, to have submitted the competitive maker order, and wherein the enhanced market data update comprises a market data update that includes additional information not included in a given market data update provided to the at least one other market participant”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe actions taken by the first market participant and further describe the enhanced market data update in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claim 12, the limitations: “The system of claim 11, wherein the additional information comprises at least one of: information showing all trades, information showing additional order depth, or information that shows market by order instead of market by price”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional information in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claim 14, the limitations: “The system of claim 1, wherein the computer system is further programmed to: determine, by the first market data distributor, that the first market participant is subscribed to receive market data updates, wherein the first market data distributor transmits a separate market data update to the first market participant in response to the determination that the first market participant is subscribed to receive market data updates” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps (e.g., determining steps performed by the first market data distributor) performed in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claim 15, the limitations: “The system of claim 1, wherein the competitive maker order comprises a sell or buy order”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the competitive maker order in a method for incentivizing submission of competitive maker orders in an electronic trading venue.
In claims 21-24, the limitations: “The system of claim 1, wherein the first time period is until the next instance of market data update information being transmitted from the matching engine to the first market data distributor” (claim 21), “The system of claim 1, wherein the first time period is determined using a minimum quote life value provided by the first market participant with the competitive maker order” (claim 22), “The method of claim 16, wherein the first time period is until the next instance of market data update information being transmitted from the matching engine to the first market data distributor” (claim 23), and “The method of claim 16, wherein the first time period is determined using a minimum quote life value provided by the first market participant with the competitive maker order” (claim 24), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the first amount of time in a method for incentivizing submission of competitive maker orders in an electronic trading venue. 
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-12 & 14-24 are not eligible subject matter under 35 U.S.C. 101.
Allowable Subject Matter - 35 USC § 103
The following is Examiner’s statement of reasons for indicating allowance over prior art:
In independent claims 1 & 16, none of the prior art of record (Howorka, U.S. Pat. Pub. 2013/0282549 A1 (“Howorka”) in view of Woolston, U.S. Pat. Pub. 2005/0262005 A1 (“Woolston”), further in view of Frait et al., U.S. Pat. 8,612,323 B1 (“Frait”), even further in view of Bok, U.S. Pat, Pub. 2004/0177024 A1 (“Bok”), and yet even further in view of Parsons et al., U.S. Pat. Pub. 2008/0243675 A1 (“Parsons”), and yet even more further in view of Huizing et al., U.S. Pat. Pub. 2007/0100733 A1 (“Huizing”), or yet even more further in view of Melton, U.S. Prov. App. 62/293,848 (“Melton”) (filing date Feb. 11, 2016), or yet even more further in view of DiSalvo, U.S. Pat. Pub. 2012/0271748 A1, or Schmitt, U.S. Pat. Pub. 2015/0356679 A1, or Peck-Walden et al., U.S. Pat. Pub. 2017/0103462 A1 (cited further below in the “Prior Art Made of Record”)) (“prior art”) suggest the unique claimed features of the aforementioned independent claims, including the unamended claim limitations combined with the claim amendments of “determine that the competitive maker order submitted by the first market participant qualifies as a first triggering event to provide the first market participant enhanced market data updates” and “determine a first time period to wait measured between the determination that the first market participant has submitted the competitive maker order and the transmitting of the enhanced market data update to the device of the first market participant, and to wait the first amount of time prior to transmitting the enhanced market data update to the device of the first market participant” as recited by claim 1 and similarly recited by claim 16. Specifically, the prior art does not disclose the above features, individually or as an ordered combination, and it would no longer be obvious to combine at least one additional prior art reference with the prior art to disclose the above features. In other words, the claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection of the FOA to teach the claimed invention without knowledge of the Applicants’ disclosure.
For these reasons, independent claims 1 & 16 are deemed allowable over the prior art. Dependent claims 2-12, 14-15 & 17-24 are also deemed allowable over the prior art by virtue of dependency on an allowable claim. Thus, claims 1-12 & 14-24 are allowable over 35 U.S.C. 103. 
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicant’s assertion on pages 11-17 of the Amendment, under the heading of “Patentable Subject Matter Rejection” that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 16 is directed to a method for incentivizing submission of competitive maker orders in an electronic trading venue, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity, such as: “transmitting…at a first frequency, market data update information from [a] matching [entity] to one or more market data distributors, wherein the one or more market data distributors include at least a first market data distributor, and wherein the market data update information reflects a state of an order book at a given time; generating, by the first market data distributor, at a second frequency less than the first frequency, periodic market data updates, the periodic market data updates including at least a first market data update based on first market data update information available to the first market data distributor at a first time and a second market data update based on second market data update information available to the first market data distributor at a second time, wherein a time between the first time and the second time is based on the second frequency; receiving, by the first market data distributor, a login from a first market participant to the first market data distributor; establishing, by the first market data distributor, a market data update session with the first market participant in response to the login; storing…a log of market data update sessions that associates individual market participants with a given market data update session; transmitting, from the first market data distributor, the periodic market data updates to market participants in which the first market data distributor is in communication, wherein the market participants include at least the first market participant, and wherein the first market data distributor provides the periodic market data updates to the first market participant via the market data update session; establishing…one or more order sessions with the one or more of the market participants; receiving, via the…order sessions, market orders from one or more of the market participants, wherein the market orders include at least a competitive maker order relating to a first instrument; determining…that the first market participant to which the first market data distributor provides market data updates submitted the competitive maker order based on a unique identifier associated with the first market participant included within the competitive maker order, wherein the competitive maker order was submitted via the one or more order sessions, and the one or more order sessions comprise a different session from the market data update session; determining that the competitive maker order submitted by the first market participant qualifies as a first triggering event to provide the first market participant enhanced market data updates; generating, by the first market data distributor, based on the determination of the first triggering event, an enhanced market data update for the first market participant, but not for at least one other market participant that has not submitted a second competitive maker order; identifying, by the first market data distributor, the market data update session associated with the first market participant from the log via which the periodic market data updates are provided based on the unique identifier; and transmitting, by the first market data distributor, the enhanced market data update to…the first market participant, wherein the first market data distributor provides the enhanced market data update to the first market participant via the identified market data update session, and wherein the first market data distributor does not transmit the enhanced market data update to a device of the at least one other market participant, wherein, after determining that the first market participant has submitted the competitive maker order…determin[ing] a first time period to wait measured between the determination that the first market participant has submitted the competitive maker order and the transmitting of the enhanced market data update to the device of the first market participant, and to wait the first amount of time prior to transmitting the enhanced market data update to…the first market participant”, which also are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of managing the transmission of enhanced market updates based on triggering events such as whether certain market participants have submitted competitive maker orders and also based on specific wait times. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 16 recites an abstract idea, as does independent claim 1 based on similar reasoning and rationale, contrary to Applicant’s argument on pages 13-14 of the Amendment that the claims are not directed to merely an abstract idea.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 14-16 of the Amendment that even assuming arguendo that the claims are directed to a judicial exception, the claims somehow integrate that judicial exception into a practical application.  This is inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the computer system (claim 16) having the one or more physical processors (claims 1 & 16), the matching engine (claims 1 & 16), the devices of market participants including the device of the first market participant as well as the device of the at least one other market participant (claims 1 & 16), the at least one order gateway (claims 1 & 16) and the system (claim 1) and in the dependent claims of the electronic timer (claims 2 & 17), the multicast message, enhanced data message update message, cease message, and other messages (claims 8, 9, 3 & 18, 4 & 19) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) perform the above-recited steps of claim 16. See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as one or more physical processors). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Moreover, contrary to Applicants’ arguments made on pages 11-13 & 16-17 (as well as pages 11-17 generally) of the Amendment that the claims somehow provide technical solutions to technical problems associated with processing orders in electronic trading venues (ETVs) and somehow show an inventive concept, the Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of submitting maker orders on ETVs. Moreover, the present claims are directed to a business solution (being able to more efficiently submit maker orders in ETVs or incentivize submission of maker orders in ETVs, resulting in tighter spreads and increased trading volumes) to a business problem (the inefficiencies and lack of incentive in submitting maker orders in ETVs, e.g. broader spreads and lower trading volumes) in a business field (submitting and processing orders in ETVs), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection.
In addition, as discussed with Applicants’ Representative, Timothy Cremen (REG. NO. 50,855) on September 23, 2021, a potential focus on technology was mentioned involving “leveling the playing field” between market participants with limited processing power or hardware e.g. slower Internet connections and other market participants who had access to much more powerful processing power or hardware e.g. much faster Internet connections and were trying to “game the system” via making faster trades or get market updates quicker by applying a wait time based on a triggering event (e.g., detecting when a market participant submitted a competitive maker order). Further descriptions and integration of technology with respect to how this wait time setup prevents unfair “gaming” of electronic trades or receiving of market updates may potentially would improve the ability of the claims to overcome the 35 U.S.C. 101 rejection. Moreover, other potential technology-based limitations from the dependent claims involving multicast messages and transmission frequencies might also assist in this effort to integrate enough technology to overcome the 35 U.S.C. 101 rejection, and Applicant is invited to schedule a further Examiner Interview to discusses these topics.  
Hence, for these reasons and those stated in the rejection above, the rejection of pending claims 1-12 & 14-24 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, which have been withdrawn, and in response to Applicants’ arguments on pages 17-19 of the Amendment, claims 1-12 & 14-24 have been deemed allowable under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent:
DiSalvo, U.S. Pat. Pub. 2012/0271748 A1 – disclosing various “electronic timers” used in trading or receiving market data updates and similar matter to present claims.
Schmitt, U.S. Pat. Pub. 2015/0356679 A1 – also disclosing various “electronic timers” for trading/receiving market data updates and similar matter to present claims.
Peck-Walden et al., U.S. Pat. Pub. 2017/0103462 A1 – disclosing subject matter of present claims, or a “systems and methods for triangulation of options and futures.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3699
September 29, 2021
                                                                                                                                                                                                     
/ABDULMAJEED AZIZ/Examiner, Art Unit 3695                                                                                                                                                                                                        ha